Citation Nr: 1219086	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-24 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a bilateral hand disability, claimed as erysipelas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  

In December 2007, the Veteran and witnesses testified before a Decision Review Officer in Des Moines, Iowa.  A transcript of that hearing is of record.

In November 2010, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in December 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the December 2010 remand and will proceed to adjudicate the appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The clinical evidence of record reflects that the Veteran's skin and extremities were normal upon entrance into service, and at separation from service.

2.  The earliest clinical evidence of record a chronic hand disability of the hand is in 1966, more than 20 years after separation from service. 

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a disability of the hands causally related to active service, to include aggravation of an alleged pre-existing disability.

4.  Osteoarthritis of the hands was not diagnosed within one year of service. 
CONCLUSION OF LAW

Bilateral hand disability was not incurred in, or aggravated by, active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1112, 1113, 1110, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304, 3,307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in February 2007, VA informed the appellant of what evidence was required to substantiate his claim, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.


Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private medical records, a written article, a formal finding of unavailability of records, and the statements of the Veteran and his family members in support of his claim.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Veteran avers that he had five weeks of hospitalization at the Sioux Falls VA hospital.  He stated that he could not remember the year, but it may have been in approximately 1946 or 1947.  No records from such a time period are associated with the claims file.  Correspondence received from the Sioux Falls VA hospital in April 2009, reflects that it has no further records for the Veteran.  Importantly, as discussed in further detail below, the Board finds that the evidence reflects that the Veteran had approximately five weeks of hospitalization at the Sioux Falls VA hospital in 1966 and 1967, and not in 1946 or 1947.  Such records from the 1960s are associated with the claims file.  

The Board also notes that the Veteran avers that he had a pre-existing skin disability prior to entry into service in 1945.  A handwritten statement in support of the Veteran's claim, presumed to be written by the Veteran's spouse, states that the Veteran was treated by a local doctor (in 1945) but "can't find any records."  The Veteran did not provide further identification of the doctor, or authorization for VA to obtain the records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board has considered whether the Veteran is entitled to service connection when given the presumption of soundness, and, even without clinical records from 1945, if he had a diagnosis of erysipelas prior to entrance, as he contends.
 
VA examinations and opinions with respect to the issue of entitlement to service connection for a hand disability were obtained in June 2009 and January 2011.  When VA undertakes to provide a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as the opinions are predicated on a review of the Veteran's claims file and consider the pertinent evidence of record, to include STRs and a VA examination.  The Board acknowledges the statement of the January 2011 VA examiner that it is clear and unmistakable that there was no erysipelas that existed prior to service.  The Board finds that this statement is in reference to the whether erysipelas existed at the time of entrance, and not whether it existed at any time prior to service.  In this regard, the Board notes that erysipelas is an acute condition.  (See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  This is also consistent with the Veteran's statement to the June 2009 VA examiner that his erysipelas had "cleared up" prior to entrance into service.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim for which VA has a duty to attempt to obtain.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service. 38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened. See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology. Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit. 

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a hand disability, claimed as an aggravation of erysipelas.  Erysipelas is an acute superficial form of cellulitis involved the dermal lymphatics, usually caused by infection with group A streptococci and chiefly characterized by a peripherally spreading hot, bright red, edematous, brawny, infiltrated, and sharply circumscribed plaque with a raised indurated border.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Veteran avers that he had erysipelas prior to service and that it was aggravated by service.  

The first element for a claim for entitlement to service connection is competent credible evidence of a current disability.  A June 2009 VA examination report reflects that the Veteran has chronic dermatitis.  A January 2011 VA examination report reflects that the Veteran was post skin grafting on the dorsum of the right hand for chronic hyperkeratosis, acanthosis, chronic inflammation.  He also had a history of lichen planus on the dorsum of the right hand.  He has hemachromatosis with secondary moderately severe osteoarthritis of the multiple joints, including the hands.  The examiner stated that "there is no current objective medical evidence that the Veteran's current symptomatology of the right hand is due to erysipelas."  

The clinical evidence of record does not reflect that the Veteran has had erysipelas during the pendency of his claim.  As a service connection claim requires, at a minimum, medical evidence of a current disability, service connection for erysipelas is not warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, not for a past disability).  

Based on the Court's decision in Clemons v. Shinseki, 23 Vet. App 1 (2009), (diagnoses which arise from the same symptoms for which a Veteran is seeking benefits do not relate to entirely separate claims not yet filed by the appellant, but should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.) and the medical records of evidence, the Board will consider whether the Veteran has another skin disability of the hands for which he is entitled to service connection.  

As noted above, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service.  The Veteran's April 1945 report of medical examination for entrance purposes reflects that the Veteran's skin and extremities were normal.  Thus, it is presumed that the Veteran's hands were normal upon entrance.  

The Veteran's STRs are negative for any treatment of, or complaints of, his skin in service.  The Veteran's July 1946 report of medical examination for separation purposes reflects that the Veteran's skin and extremities were normal.  Thus, the clinical evidence is against a finding that the Veteran had a hand disability in service. 

The Veteran testified that in service he did a "lot of painting and chipping" and working with chemicals.  He testified that, although his hand hurt in service, he does not think that it "broke out" in service.  (See DRO hearing transcript page 6, and Board hearing transcript page 4.)  The Veteran testified that the infection which he had prior to service "settled down a little but this is something that can stay with you for life. . ."  He also stated that while in service, "I never had a very really serious breaking out or anything."  (See Board hearing transcript page 4.)  

The third element for entitlement to service connection is continuity of symptomatology or clinical evidence of a nexus between an in-service incident or injury and the current disability.  The Board finds, as discussed below, that this element has not been met.

The Veteran testified that he never really had a big problem with his hand in service.  He testified that he "just kind of put up with the way it was you know, so I never ever, ever went to have it worked on because it didn't act up that much at that particular time."  (See DRO hearing transcript page 5.)  

The Veteran testified that not long after he got out of service, he "started having trouble again."  He testified that he could not remember the exact year.  (See Board hearing transcript pages 3 and 7.)  He stated that he was treated for five weeks at the VA hospital in Sioux Falls.  The Veteran's spouse testified that the five weeks at the VA hospital may have been in 1946 after they were married. (The Veteran and spouse were married in September 1946.)  The Veteran could not state if it was in 1946 or the next summer after they were married, which would have been the summer of 1947.  In his VA Form 21-526, the Veteran stated that the treatment was from November 1950.  Thus, neither the Veteran nor his spouse could definitively state that the Veteran's hand symptoms worsened within one year after separation from service, or that they were treated at that time.  

While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board is mindful of the passage of time since the Veteran was in service and that memories may fade over time.  (The Veteran's service in the military was more than 60 years ago).  The Veteran and his spouse testified that the Veteran was treated for five weeks at the Sioux Falls VA hospital.  No records from a five week treatment at the Sioux Falls hospital in the 1940s or 1950s are associated with the claims file.  The claims file includes clinical records which reflect that the Veteran was admitted to the Sioux Falls VA hospital, for a right hand skin disability, on December 26, 1966 and discharged on January 30, 1967.  Thus, the record does corroborate the statements that the Veteran was treated at the Sioux Falls hospital for approximately five weeks for a skin disability; however, this treatment, was more than 20 years after separation from service.  The Veteran has not averred that he was hospitalized for more than one five week period at the Sioux Falls VA hospital for his hand.  Based on the evidence of record, the Board finds that the assertions that the Veteran was treated for a hand disability in 1946 or 1947 are less than credible; the Veteran's post service VA hospitalization was in 1966 and 1967 and not in the 1940s.  

A January 1967 record reflects that the Veteran was diagnosed with lichen planus of the right hand.  The record reflects a clinical history of a lesion on the right hand for "20+ years." 

A September 1968 University Hospital record reflects that the Veteran has a scar on the dorsum of the MP joint of the right hand which was causing him problems.  The Veteran reported that he had blistering about the MP joint and surrounding areas in 1945.  The report further notes the following:

[t]his area was derided by a doctor and apparently all the skin was removed from this area of blistering, since afterwards the patient describes a red base that sounds like granulation tissue and apparently subsequently the defect healed by scaring.  The patient has had intermittent discomfort in this area over the years, but in the last 5 years the patient has had cracking over the dorsum of the MP joints on numerous occasions, and on several occasions this has become infected, sometimes to the point of abscess formation.  From the history it appears that the MP joint has never been involved by this infection.  In between these episodes he has a constant aching over the dorsum of the MP joint and if he bumps this area he has severe tenderness.

Thus, the clinical record from 1968 reflects that the Veteran had intermittent discomfort, but that his hand condition had not worsened from 1945 until approximately 1963, or more than 17 years after separation from service.  

The Board also finds it notable that the 1960s records are negative for any reference to the Veteran's active service, to include his hand disability being incurred in service, aggravated by service, or worsening in service.  The Board finds that if the Veteran had incurred a hand disability in service, or if a pre-existing hand disability had worsened in service or due to service, it would have been reasonable for the Veteran to report such, and for it to have been noted in the clinical records.  Not only is the clinical evidence negative for such complaints, but it reflects that the Veteran reported being treated in 1945 with a worsening of symptoms in approximately 1963. 

A January 1969 University Hospital record reflects a diagnosis of chronic dermatitis of the right hand.  An excision of the skin of the dorsum right hand with application of partial thickness skin graft from the right thigh was performed.  Again, no mention of active service is in the records.  The record reflects duration of "20 years" or since approximately 1949.  The diagnosis was hyperkeratosis, acanthosis, and chronic inflammation.  The report is negative for a finding of erysipelas. 

Based on the foregoing, the Board finds that the evidence is against a finding that the Veteran had a hand disability in service.  Not only are the Veteran's STRs negative for any complaints, but he denied seeking treatment in service.  In addition, his 1946 separation report reflects normal skin and extremities upon separation.  The Veteran has stated that he did not first seek treatment until after September 1946.  The Veteran's own statements that he did not have a break out of his skin in service are against a finding that the Veteran had a skin disability in service.  The clinical records reflect a chronic condition beginning after separation from service. 

The Board has considered whether service connection would be warranted if he was sound upon entrance, and if it would be warranted based on his contention that he had a pre-existing condition.  Service connection is not warranted under either premise.  The evidence is against a finding of incurrence of a skin disability in service.  Assuming arguendo that the Board were to find that the Veteran's hand disability pre-existed service, there is clear and unmistakable evidence that it was not worsened by service.  

Although the Veteran avers that he was around paint and chemicals in service, he is left handed and the skin disability noted many years after service is to the right hand.  First, the Board finds that if the Veteran were exposed to chemicals and paint in the course of his active service, it would be reasonable for both hands to be affected, or at least the hand used to perform the labor.  Second, the STRs are negative for hand complaints.  Third, the separation examination reflects normal skin and extremities.  Fourth, there is no clinical evidence of record which reflects that the Veteran has a current hand disability related to active service.  The clinical evidence of record is against any such finding.  

A June 2009 VA examination report reflects the opinion of the examiner that "it is less likely than not that the Veteran's diagnosis of erysipelas prior to service was aggravated in service since no treatment or treatment records are noted related to that until over 20+ years after service."  While the absence of records in service would not necessarily be fatal to the Veteran's claim, he himself has indicated that his hand symptoms did not flare-up or worsen in service. 

Fifth, the Veteran testified that he never really had a big problem with his hand in service.  He testified that he "just kind of put up with the way it was you know, so I never ever, ever went to have it worked on because it didn't act up that much at that particular time."  (See DRO hearing transcript page 5.)  The Veteran testified that not long after he got out of service, he "started having trouble again."  

The Board has considered the diary entry of the Veteran's spouse.  The entry states, "[s]well day.  Darriel's [sic] mother called.  Darriel [sic] had eripiplious [sic]."  A handwritten entry in support of the Veteran's claim states in pertinent part as follows: "Darial's mother had called me to tell me Darial had Erispiplus [sic] on his hand.  It was very painful & had a terrible odor.  His hand was never the same always having it bandaged, & had to be careful not to bump it."  The Board acknowledges that the Veteran may have had erysipelas prior to service.  However, the evidence does not reflect that it increased in service.  Notable, there is no evidence that the Veteran wore a bandage in service, was unable to work during service, or sought treatment during service.

The Board has also considered the statements of the Veteran's son, D.D., who testified at the December 2007 DRO hearing.  He testified that he was born in 1954 and remembers that when he was nine or 10, his father wore a bandage on his hand.  This time would have been approximately 1964 and coincides with the 1968 clinical record which reflects that the Veteran had intermittent discomfort, but that his skin condition worsened in approximately 1963.

Based on the foregoing, the Board finds that entitlement to service connection for erysipelas, or any hand disability, is not warranted on a direct incurrence basis or on the basis of aggravation or worsening of a pre-existing disability in service.   

The Board acknowledges that the Veteran and his family members are competent to attest to what they have observed with the Veteran's hands.  However, the Board finds that they have not been shown to be competent to distinguish between various skin diseases such as erysipelas, cellulitis, and dermatitis.  Moreover, the Veteran and his spouse are less than credible with regard to the dates of onset of a chronic disability.  As the  Veteran and his family members have not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation, their lay opinions do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board notes that the Veteran has osteoarthritic changes in both hands; however, the clinical evidence of record is against a finding that such a disability is related to active service or was manifested within one year of service.  A January 2003 VA record reflects that the Veteran's "last x-ray showed symmetric arthritis of both his hands."  He was referred to rheumatology and the etiology was questionable as to whether it was related to hemochromatosis.  The January 2011 VA examiner stated that the Veteran's current arthritic conditions are secondary to his more than 30 year history of hemachromatosis, his aging, and his labor intensive work as a farmer.  

Finally, the June 2009 VA examiner noted that chronic dermatitis was diagnosed after service, that there was no indication of chronic dermatitis in service, and that there was no indication of aggravation or treatment in service. 

In sum, the evidence reflects that the Veteran had an acute disability of the hand which had resolved itself prior to service.  The evidence also reflects that the Veteran incurred a chronic skin disability of the hand approximately 17 to 20 years after separation from service, and arthropathy of hemochromatosis decades after separation from service (See January 2003 VA record).  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the absence of competent credible evidence of continuity of symptomatology since service, or a nexus opinion that the Veteran has a current disability or symptomatology of a hand disability which is as likely as not related to service, the Board finds that service connection for a hand disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hand disability, to include erysipelas, chronic dermatitis, and arthritis is denied.  




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


